Citation Nr: 0426116	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  99-19 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric condition, to include depression.

2.  Entitlement to service connection for ankylosing 
spondylitis, a fracture at T10, and scoliosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from February 1967 to November 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1999 rating decision of  
the Department of Veteran's Affairs (VA) Regional Office (RO) 
in Waco, Texas.

This case was previously before the Board in July 2001, at 
which time it was held that new and material evidence was 
found to reopen the claim for service connection for a back 
disorder.  The issues on the title page were remanded for 
further development.  For the reasons stated below, the issue 
of entitlement to service connection for ankylosing 
spondylitis, a fracture at T10, and scoliosis is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The medical evidence of record does not link the 
veteran's current psychiatric disability, to his period of 
service.




CONCLUSION OF LAW

Service connection for an acquired psychiatric disability is 
not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 
C.F.R. § 3.303 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that the Veterans Claims Assistance Act of 
2000 (VCAA),     38 U.S.C.A. § 5100 et seq. (West 2002), 
eliminated the requirement for a well-grounded claim, 
enhanced the VA's duty to assist a claimant in developing 
facts pertinent to his claim, and expanded the VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development. VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).

Review of the claims folder reveals compliance with the VCAA.  
That is by way of a February 1999  rating decision, a July 
1999 statement of the case and December 2002, April 2003 and 
March 2004 supplemental statements of the case, the RO 
provided the veteran and his representative with the 
applicable laws and regulations and gave notice as to the 
evidence needed to substantiate his claims.  Additionally, 
the RO sent the veteran a September 2001 letter, explaining 
the notice and duty to assist provisions of the VCAA, 
including the respective responsibilities of VA and the 
veteran to identify and/or secure evidence, listed the 
evidence and asked the veteran to submit and authorize the 
release of additional evidence.  Furthermore, the July 1999 
statement of the case and December 2002 and March 2004 
supplemental statements of the case included the text of the 
relevant VCAA regulations implementing regulation.  
Accordingly, the Board finds that the veteran has been 
afforded all notice required by statute.  He was notified and 
aware of the evidence needed to substantiate his claim and 
the avenues through which he might obtain such evidence, and 
of the allocation of responsibilities between himself and VA 
in obtaining such evidence.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

With respect to the duty to assist, the RO has obtained all 
available service medical records, VAMC treatment records as 
well as private medical records, and scheduled several 
examinations.  See Charles v. Principi, 16 Vet. App. 370 
(2002).  

Finally, the veteran has had ample opportunity to present 
evidence and argument in support of his appeal.  As he has 
received all required notice and assistance, there is no 
indication that the Board's present review of the claim will 
result in any prejudice to the veteran.  Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence. Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Evidence that relates the current 
disorder to service must be medical unless it relates to a 
disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495-97.  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  38 
C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).

The Board finds that the medical evidence of records does not 
support the veteran's contention that his current psychiatric 
disability is related to his period of service.  The Board 
finds that there is no evidence of a nexus to service 
regarding the veteran's psychiatric disability relating.  The 
veteran's service medical records are silent as to a 
diagnosis, treatment or evidence of symptomatology associated 
with a psychiatric disability.  Moreover, the Board notes 
that the first incidence of treatment for a psychiatric 
condition by the VA was in July 2001, more than 30 years 
after his period of service.  

The veteran reported for a July 2003 mental disorders VA 
examination.  The examiner recorded that the veteran has 
frequent ups and downs and that the veteran has a diagnosis 
of cyclothymia.  The VA examiner's diagnosis was cyclothymic 
disorder with some personality disorder manifested by sexual 
deviation in his earlier years.  The veteran's GAF was 
assessed at 55.  In an October 2003 addendum to his medical 
opinion the examiner asserted that the veteran did not have 
this illness diagnosed in the service and "I do not believe 
that it is this condition is service-connected at all."  The 
examiner also asserted that he did not believe that the 
veteran's in-service disciplinary problems, including 
unauthorized leave, were part of the veteran's current 
bipolar condition.

In conclusion, the Board finds that there is no medical 
evidence of record to substantiate a nexus between the 
veteran's period of service and his current psychiatric 
condition.  The Board acknowledges the veteran's statement 
attesting to the effects of service on his psyche.  However, 
the Board finds that the veteran's personal opinions, offered 
without the benefit of medical training or expertise, are not 
competent evidence required to determine an etiologic 
relationship between his acquired psychiatric disability and 
service.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
Board finds that there is no evidence of a nexus to service 
and that service connection for acquired psychiatric 
condition, to include depression, is not warranted.  
38 C.F.R. § 3.303.


ORDER

Service connection for an acquired psychiatric condition, to 
include depression is denied.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

With respect to the VA's duty to assist, under the VCAA, the 
VA has a duty to secure an examination or opinion if the 
evidence of record contains competent evidence that the 
claimant has a current disability; and indicates that the 
disability may be associated with service, but does not 
contain sufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d).  The veteran seeks service 
connection for ankylosing spondylitis, a fracture at T10, and 
scoliosis.    The veteran's representative has requested in 
his April 2004 Appellant's Brief an additional medical 
opinion as to why the veteran's inservice motorcycle accident 
was not the cause of or aggravated the veteran's current back 
disability.  The Board notes that there are some 
inconsistencies with the July 2003 examiner's narrative and 
the evidence of record.  In that report, it was noted by way 
of history that the veteran had a motor cycle accident in 
September 1970 and that no follow-up was required.  It was 
reported that the veteran had had chest pain about 3 days 
later and went to the hospital and then had a myocardial 
infarction.  There were no documented spine fractures at that 
time.  

The Board notes that the veteran had mild scoliosis, which 
was known prior to service.  Service medical records note 
that on September 14, 1970 the veteran reported because he 
had experienced a motorcycle accident the night before and 
that he was admitted to the hospital.  Entries in early 
October 1970 reflect that the veteran was placed on light 
duty.  It was noted that he was to do no heavy lifting.  An 
October 15, 1970 notation records Radiographic Report [redacted]
[redacted]; Dated: 12 Sep 70; Exam: Lumbar-sacral spine; Results: 
Normal study.  This notation was made the day of the 
veteran's release to inactive duty examination.  

The veteran filed his initial claim for compensation benefits 
for a back disorder in August 1976 and submitted copies of 
postservice medical treatment.  The treatment records include 
an August 27, 1971 Emergency room record in which it is 
reported that the veteran injured his back the day before 
lifting paint cans.  The diagnosis was acute back strain.  
The veteran exhibited no tenderness over the spine; there was 
slight tenderness over the paraspinal muscles.  In addition, 
a July 1975 Ingham Medical Center report revealed an old and 
long standing fracture, probably old fracture T10.  "Further 
history, patient used to do jumping on motorcycle and had one 
time after which he had severe back pain."  

The RO denied service connection for low back strain in a 
rating action of October 1976.  In a February 1978 response 
to the November 1977 SOC, the veteran indicated that the 
service medical records did not mention a possible heart 
condition, cracked or broken ribs and that the duration of 
the hospital stay, in intensive care unit, was less than 24 
hours, due to a death in family.  The Board notes that the 
intensive care records are not part of the claims folder and 
that the RO should attempt to incorporate them into the 
record.  

At the time of the September 1979 VA examination, it was 
recorded that the veteran had had a motorcycle accident on 
September 14, 1970 and that his mother died on September [redacted], 
1970.  At his May 2001 Board hearing the veteran testified 
that he injured his back in September "1969" when he was 
forced off the road while riding a motorcycle and hit an 
irrigation ditch.  The veteran testified that he came off the 
top of the bike, flipped and had the wind knocked out of him.  
He then moved the bike to the side of he road and got a 
friend to help him get the bike back.  The veteran also 
testified that he put off seeking treatment until three days 
later, when he then went to the hospital and was admitted 
into intensive care.  The veteran stated that for three days 
he was in pain until his wife and neighbors put him in the 
back of a station wagon and transported him to the hospital.  
He then stated that while in intensive care he was in so much 
pain and that he couldn't breathe and that the nurses were 
not responding to the call button.  He eventually got himself 
into a wooden wheelchair, disconnected his IV, and wheeled 
himself up front.  The next thing he remembers was waking up 
with paddles on his chest.  He was then sent home because his 
mother died and when he returned he was placed on light duty.  

The July 2003 VA examiner's impression was that T10 
compression was of unknown etiology.  The examiner asserted 
"the veteran had a motorcycle accident in September of 1970, 
which certainly is a possible mechanism for a compression 
fracture, but it is unlikely that he would have been able to 
walk home or wait three days to go to the hospital, if he had 
a compression fracture.  The pain from a compression fracture 
would have been quite severe, and probably would have made it 
impossible to walk."  

As noted above, a review of the record reflects that the 
history recorded in the July 2003 examination is not 
consistent with the evidence of record.  There is evidence 
that the veteran was seen the day after his motorcycle 
injury.  Moreover, there is evidence consistent with a 
history of compression fracture shortly after service.  
Finally, the Board also notes that additional service medical 
records have been received since the July 2003 examination.  
Accordingly, the Board finds that an additional review of the 
entire record would be helpful in the adjudication of the 
claim.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  With any needed assistance from the 
veteran, including obtaining signed 
releases, the RO should copies of the 
records of any evaluation or treatment, 
which he received when admitted to 
intensive care in September 1970.  All 
records so received should be associated 
with the claims folder.

3.  The RO should schedule a medical 
review of the record.  All indicated 
tests should be accomplished.  The claims 
folder and a copy of this REMAND must be 
made available to and be reviewed by the 
examiner prior to the examination.  
Thereafter, the examiner should express 
an opinion as to whether it as likely as 
not that the veteran's current ankylosing 
spondylitis, a fracture at T10, and/or 
scoliosis had its onset or underwent an 
increase in severity as a result of his 
period of service, specifically his in-
service September 1970 motorcycle 
accident.  Additionally, the examiner 
should comment on whether heavy lifting 
such as paint cans in August 1971, could 
cause a compression fracture.  The 
examiner should set forth the basis for 
his conclusion.

4.  Thereafter, the RO should then 
readjudicate the issue on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



			
                John E. Ormond, Jr.                                          
Wayne M. Braeuer
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



